Jenkins, J.
Where the defendant to a suit in the superior court fails to answer at the appearance term, but the judge fails during that term to enter the case as in default, it is the right and privilege of the defendant, so long as the case is pending and not so marked, to file his defense at a subsequent term. But the mere failure of the judge during the first term to mark the case on the docket as in default does not give the defendant the additional right to treat the subsequent term at which his plea is filed as the appearance term, and to require that the case go over to still another term for trial.

Judgment 'affirmed.


Wade, C. J., and Luke, J., concur.